 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 718 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2012 
Ms. Jackson Lee of Texas submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 

Whereas the chair of the Committee on Oversight and Government Reform has interfered with the work of an independent agency and pressured an administrative law judge of the National Labor Relations Board by compelling the production of documents related to an ongoing case, something independent experts said could seriously undermine the authority of those charged with enforcing the nation’s labor laws and which the House Ethics Manual discourages by noting that Federal courts have nullified administrative decisions on grounds of due process and fairness towards all of the parties when congressional interference with ongoing administrative proceedings may have unduly influenced the outcome; 
Whereas the chair of the Committee on Oversight and Government Reform has politicized investigations by rolling back longstanding bipartisan precedents, including by authorizing subpoenas without the concurrence of the ranking member or a committee vote, by refusing to share documents and other information with the ranking member, and restricting the minority’s right to call witnesses at hearings;
Whereas the chair of the Committee on Oversight and Government Reform has jeopardized an ongoing criminal investigation by publicly releasing documents that his own staff admitted were under court seal;
Whereas the chair of the Committee on Oversight and Government Reform has unilaterally subpoenaed a witness who was expected to testify at an upcoming Federal trial, despite longstanding precedent and objections from the Department of Justice that such a step could cause complications at a trial and potentially jeopardize a criminal conviction;
Whereas the chair of the Committee on Oversight and Government Reform has engaged in a witch hunt, through the use of repeated incorrect and uncorroborated statements in the committee’s Fast and Furious investigation; and 
Whereas the chair of the Committee on Oversight and Government Reform has chosen to call the Attorney General of the United States a liar on national television without corroborating evidence and has exhibited unprofessional behavior which could result in jeopardizing an ongoing Committee investigation into Operation Fast and Furious; Now, therefore, be it
 
That the House of Representatives disapproves of the behavior of the chair for interfering with ongoing criminal investigations; insisting on a personal attack against the Attorney General of the United States; and for calling the Attorney General of the United States a liar on national television without corroborating evidence thereby discredit to the integrity of the House. 
 
